Name: Commission Regulation (EC) NoÃ 1179/2005 of 20 July 2005 correcting Regulation (EC) NoÃ 990/2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  America;  plant product
 Date Published: nan

 21.7.2005 EN Official Journal of the European Union L 189/30 COMMISSION REGULATION (EC) No 1179/2005 of 20 July 2005 correcting Regulation (EC) No 990/2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (2), and in particular Article 4(1) thereof, Whereas: (1) Commission Regulation (EC) No 990/2005 (3) established, inter alia, the standard import values for determining the entry price of lemons. (2) A check has revealed an error in the Annex to Regulation (EC) No 990/2005 concerning lemons originating in Argentina. The Regulation in question should therefore be corrected. (3) Article 4(3) of Regulation (EC) No 3223/94 specifies that, where no standard import value is in force for a product for a given origin, the average of standard import values in force for that product shall apply. That average should therefore be recalculated if one of its component standard import values is corrected. (4) Application of the corrected standard import value must be requested by the party concerned so that they are not placed retroactively at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 990/2005 is hereby amended in accordance with the Annex hereto. Article 2 At the request of the affected parties, the customs office where the import was recorded shall refund part of the customs duties for the lemons originating in the third countries concerned and released for free circulation during the period of application of the standard import values established by Regulation (EC) No 990/2005 with effect from 30 June 2005. Refund applications shall be lodged no later than 31 October 2005, accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). (3) OJ L 168, 30.6.2005, p. 8. ANNEX In the Annex to Regulation (EC) No 990/2005 the standard import values applicable to lemons (CN code 0805 50 10) shall be replaced by the following: (EUR/100 kg) CN code Third country code Standard import value 0805 50 10 382 71,1 388 65,3 528 55,5 624 71,1 999 65,8